Citation Nr: 0634268	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  97-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a temporary total rating for a period of 
convalescence, following the arthroscopic surgery for the 
service-connected right knee disability on December27, 1995.  

2.  Entitlement to an effective date earlier than June 27, 
1995, for the assignment of a 20 percent rating for the 
service-connected right patellofemoral syndrome, status post 
arthroscopy.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to September 
1991.  

This issue was previously before the Board of Veterans' 
Appeals (Board) in February 2001 and December 2003 when it 
was remanded for additional development of the record.  

In February 2001, during the pendency of the appeal, the 
Board assigned an increased rating of 20 percent for the 
service-connected right patellofemoral syndrome, status post 
arthroscopy.  

By rating actions in February and June 2001, the RO 
effectuated that rating, beginning on June 27, 1995.  

After reviewing the record, the Board finds that there is a 
potential issue with respect to the assignment of June 27, 
1995, as the effective date for the veteran's 20 percent 
rating for the service-connected right patellofemoral 
syndrome, status post arthroscopy.  

Accordingly, that matter is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

In a statement received in August 2001, the veteran asserted 
that a rating in excess of 20 percent for his service-
connected right knee disability was warranted.  

That claim has not been certified to the Board on appeal nor 
has it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2005).  It is, however, referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  On December 27, 1995, the veteran underwent arthroscopic 
surgery on his service-connected right knee disability.  

2.  The preponderance of the competent evidence of record 
shows that following the December 1995 surgery, the veteran 
did not require at least one month of convalescence and that 
he did not have severe postoperative residuals.  



CONCLUSION OF LAW

The criteria for a temporary total rating based on a period 
of convalescence following arthroscopic surgery in December 
1995 for the veteran's service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.30 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for a temporary total rating for a period of convalescence, 
following his arthroscopic right knee surgery on December 27, 
1995.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in June 2001 and March 2004, the RO and/or 
the Appeals Management Center (AMC) in Washington, D.C. 
informed the veteran that in order to establish a temporary 
total rating following arthroscopic surgery in December 1995, 
the evidence had to show that he required at least one month 
of convalescence or that he had severe postoperative 
residuals.

The RO and/or AMC notified the veteran and his representative 
of the following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would seek 
to provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to provide, 
such as employment records and records of his treatment by 
private health care providers; and (4) the need to furnish VA 
any other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) also notified the veteran and 
his representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claim 
for a temporary total rating was not sent to the veteran 
until after the rating decision in February 1996.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
since the February 1996 decision, the veteran submitted 
substantial evidence and argument in support of his claim.  
Consequently, he cannot say that VA did not notify him or 
that he was unaware of VA's statutory duty to assist him in 
the development of his claim.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), regarding the need for notification of a disability 
rating and an effective date for the award of benefits.  

In this case, the RO sent the veteran such notice one month 
after Dingess was decided.  Moreover, since the veteran's 
claim has been denied, no disability rating or effective date 
will be assigned.  Consequently, any defect with respect to 
notice concerning a disability rating or an effective date 
was also harmless error.  Therefore, there can be no 
possibility of any prejudice to the veteran for failure to 
notify the veteran of the concerns raised in Dingess.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support his 
claim.  

Given the efforts by the RO and AMC to develop the record, 
there is no reasonable possibility that further development 
would lead to any additional relevant evidence with respect 
to the issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim for a temporary total 
convalescent rating.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  Facts and Analysis

The veteran contends that, following arthroscopic surgery on 
his right knee on December 27, 1995, he required a period of 
convalescence while he was in physical therapy and unable to 
work.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the VA rating schedule 
when it is established by a report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that a period of convalescence is warranted for a 
period of 1, 2, or 3 months following the date of such 
discharge or release.  38 C.F.R. § 4.30.  

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in:  

(1) Surgery necessitating at least one 
month of convalescence; or; 

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or, 

(3) Immobilization by cast, without 
surgery, of one major joint or more.  

A review of the evidence discloses that, on December 27, 
1995, the veteran underwent outpatient arthroscopic surgery 
for his service-connected right knee disability.  He 
reportedly withstood the procedure well.  Indeed, two days 
later, he was reported to be ambulating without support and 
doing quite well.  Moreover, the surgeon stated that the 
incisions were healing quite fine.  

At the time of the veteran's release to home, and in the days 
following the surgery, there was no recommendation for any 
period of convalescence.  Moreover, there were no severe 
residuals associated with the surgery such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 

Indeed, the veteran did not experience any post-surgical 
residuals until January 12, 1996, when stiffness and 
tightness in the right knee were noted.  Nevertheless, his 
range of right knee motion remained good, and the swelling 
had gone down a lot.  In fact, the veteran was able to flex 
his knee to 120 degrees.  

However, further follow-up revealed that the veteran's range 
of right knee motion was not fluid; and therefore, physical 
therapy commenced and continued through April 1996.  

Although the veteran complained of right knee pain during the 
physical therapy, he reportedly tolerated the sessions well.  
Indeed, he was able to independently set up the machines for 
his strength exercises.  

In identical letters, dated March 22, 1996, and April 29, 
1996, the surgeon acknowledged that the veteran's right knee 
was not 100 percent, but did not identify any severe post-
surgical residuals.  Rather, he stated that the surgery of 
December 27, 1995, had been very helpful.  

Dr. K. noted that the veteran was still in rehabilitation and 
suggested for the first time that the residuals of the right 
knee surgery had precluded the veteran's return to work.  
Indeed, he stated that, within two months, the veteran should 
be able to return to general duty without extreme heavy 
lifting or pushing or pulling. 

The inability to return to employment is an element to be 
considered with respect to the assignment of a temporary 
total convalescent rating.  Felden v. West, 4 Vet. App. 427 
(1998); Seals v. Brown, 8 Vet. App. 291 (1995).  However, 
such a determination is made at or near the time of the 
surgery necessitating the convalescence.  Felden.  

Unlike this case, the medical opinion in Felden was issued 8 
days after the veteran's release from outpatient finger 
surgery.  It stated that the veteran would not be able to 
return to employment for eight weeks and was sufficiently 
timely to support the need for a period of convalescence.

In this case, the preponderance of the evidence shows that, 
following the surgery, the treating physician encouraged 
activity, even including snow shoveling, so long as the 
veteran did not overdo it.  Indeed, the treating surgeon did 
not suggest that the veteran stay away from employment until 
several months later.  

That statement was untimely and, as such, does not support 
the need for a period of convalescence following the December 
1995 surgery.  This is particularly true in light of the 
absence of severe post-operative residuals.  



ORDER

A temporary total rating for a period of convalescence, 
following the arthroscopic surgery for the service-connected 
right knee disability on December27, 1995, is denied. 


REMAND

As noted above, in February and June 2001, the RO implemented 
a Board decision which raised the rating to 20 percent for 
the veteran's service-connected right patellofemoral 
syndrome, status post arthroscopy.  For that rating, the RO 
assigned an effective date of June 27, 1995.  

In August 2001, the veteran submitted a statement which 
effectively constituted a Notice of Disagreement with that 
effective date.  However, he has not yet been issued an 
Statement of the Case (SOC).  

Accordingly, that issue is REMANDED to the RO for the 
following actions:

The RO should undertake to issue an SOC 
concerning the matter of an effective 
date earlier than June 27, 1995, for the 
assignment of 20 percent rating for the 
service-connected right patellofemoral 
syndrome, status post arthroscopy.  

If, and only if, the veteran completes 
his appeal by filing a timely Substantive 
Appeal as to the aforementioned issue 
should this claim be returned to the 
Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 202 (2005).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


